DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (US Pre Grant Publication No. 2016/0100355 A1; note also CN 104144437, which is not currently cited but discloses identical subject matter to provide support in the case applicant perfects the foreign priority claim with a translation) in view of Chang, et al. (US Pre Grant Publication No. 2010/0075663 A1)

Regarding claim 1, Chen discloses a method performed by a user equipment (UE), in a coverage of a network node in a communication system (fig. 1, “Mode 2”, UE3 – note that this is the base UE configuration improved in Chen even though in the background; paragarphs 0003, 0007), the method comprising: 

a. communicating with another UE out of coverage of the network node, directly over a first path of a device to device interface (fig. 1, “Mode 2” – connection between UE3 (in coverage or eNB/network node) UE and UE4/out of coverage UE; paragraph 0003); 

b. receiving, from the network node included in the communication system, configuration information that specifies criteria for performing measurements with respect to the another UE, wherein the criteria include at least one threshold value; (The in-coverage UE acting as a relay uses measurement configuration information including an event-based triggering condition to determine when to report the measured signal quality and the event may be a threshold [paragraphs 0015, 0010-0011, 0017] the measurement configuration is received form the network node/eNB [paragraphs 0028-0029].)
c. reporting, to the network node, channel quality measurement results representing signal strength (The UE reports signal strength measurements to the base station when the event occurs [paragraphs 0015, 0017].)

Chen fails to disclose in a case where the signal strength is below the at least one threshold value, a path of the device to device interface is switched from the another UE to the further UE, in accordance with the reporting of the channel quality measurement results. In the same field of endeavor, Chang discloses in a case where the signal strength is below the at least one threshold value, a path of the device to device interface is switched from the another UE to the further UE, in accordance with the reporting of the channel quality measurement results. (The system of Chang discloses that signal measurement reporting by a relay [analogous to Chen’s UE in network UE acting as a relay] of signal quality of an attached UE device [paragraphs 0045]. In relevant part, the relay station sets reporting thresholds based on an “normalized C/N” and may alert the eNB/base station/network node when the UE signal strength changes between the thresholds, such as when the signal strength falls from R1 to below threshold T1 to R2 [fig. 7, element 710, paragraphs 0051-0052]. In response to the reported change in signal strength, the eNB/base station/network node may cause the UE to attach to a new relay device [paragraph 0014].)
Therefore, since Chang suggests choosing a new relay based on the UE signal quality falling below a threshold, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the threshold based reselection of Chang with the system of Chen by having the eNB/base station/network node indicate relevant reporting events to the in-coverage UE/network relay relating to measurement of the attached out of network relay device including a threshold, as taught by Chen, and having the configured event be a departure of the quality of the connection from a first region associated with being above the configured first threshold to a second region associated with being below the first threshold, as taught by Chang and to further re-select a new relay device based on the report, as taught by Chang, where the new relay device may be a UE relay device, in accordance with Chen. The motive to combine is to allow network configured switching between various UE relay devices so the out of coverage UE may maintain optimum connection quality by switching UE relay devices.  
Regarding claim 2, Chen discloses A user equipment (UE) in a coverage of a network node (fig. 1, “Mode 2”, UE3 – note that this is the base UE configuration improved in Chen even though in the background; paragarphs 0003, 0007) in a communication system, the UE configured to: 

a. communicate with another UE out of the coverage of the network node, (fig. 1, “Mode 2” – connection between UE3 directly over a first path of a device to device interface, fig. 1, “Mode 2” – connection between UE3 (in coverage or eNB/network node) UE and UE4/out of coverage UE; paragraph 0003)

b. receive, from the network node in the communication system, configuration information that specifies criteria for performing measurements with respect to the another UE wherein the criteria include at least one threshold value; and (The in-coverage UE acting as a relay uses measurement configuration information including an event-based triggering condition to determine when to report the measured signal quality and the event may be a threshold [paragraphs 0015, 0010-0011, 0017] the measurement configuration is received form the network node/eNB [paragraphs 0028-0029].)

c. report, to the network node, channel quality measurement results representing signal strength, (The UE reports signal strength measurements to the base station when the event occurs [paragraphs 0015, 0017].)

	Chen fails to disclose reselecting a further UE for communicating via a second path of the device to device interface, in a case where the signal strength is below the at least one threshold value and wherein a path of the device to device interface is switched from the another UE to the further UE, in accordance with the channel quality measurement results. In the same field of endeavor Chang discloses reselecting a further UE for communicating via a second path of the device to device interface, in a case where the signal strength is below the at least one threshold value and wherein a path of the device to device interface is switched from the another UE to the further UE, in accordance with the channel quality measurement results (The system of Chang discloses that signal measurement reporting by a relay [analogous to Chen’s UE in network UE acting as a relay] of signal quality of an attached UE device [paragraphs 0045]. In relevant part, the relay station sets reporting thresholds based on an “normalized C/N” and may alert the eNB/base station/network node when the UE signal strength changes between the thresholds, such as when the signal strength falls from R1 to below threshold T1 to R2 [fig. 7, element 710, paragraphs 0051-0052]. In response to the reported change in signal strength, the eNB/base station/network node may cause the UE to attach to a new relay device [paragraph 0014].)
Therefore, since Chang suggests choosing a new relay based on the UE signal quality falling below a threshold, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the threshold based reselection of Chang with the system of Chen by having the eNB/base station/network node indicate relevant reporting events to the in-coverage UE/network relay relating to measurement of the attached out of network relay device including a threshold, as taught by Chen, and having the configured event be a departure of the quality of the connection from a first region associated with being above the configured first threshold to a second region associated with being below the first threshold, as taught by Chang and to further re-select a new relay device based on the report, as taught by Chang, where the new relay device may be a UE relay device, in accordance with Chen. The motive to combine is to allow network configured switching between various UE relay devices so the out of coverage UE may maintain optimum connection quality by switching UE relay devices.  
	Chen as modified by Chang fail to explicitly disclose a controller controlling a transceiver to perform the recited functions. However, it is officially noted that the use of a controller controlling a transceiver was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the functions of Chen as modified by Chang using a controller controlling a transceiver. The motive to combine is to utilize a low cost microcontroller and combined transmitter and receiver to lower costs and development time.
	Regarding claim 3, Chen discloses a method of a network node included in a communication system in which a first user equipment (UE) in a coverage of the network node (fig. 1, “Mode 2”, UE3 – note that this is the base UE configuration improved in Chen even though in the background; paragarphs 0003, 0007) and a second user equipment out of the coverage of the network node are configured to communicate with each other directly over a first path of a device to device interface, (fig. 1, “Mode 2” – connection between UE3 directly over a first path of a device to device interface, fig. 1, “Mode 2” – connection between UE3 (in coverage or eNB/network node) the method comprising:

a. indicating, to the first UE, configuration information that specifies criteria for performing measurements with respect to the second UE for reselecting a further UE for communicating via a second path of the device to device interface, wherein the criteria include at least one threshold value; and  (The in-coverage UE acting as a relay uses measurement configuration information including an event-based triggering condition to determine when to report the measured signal quality and the event may be a threshold [paragraphs 0015, 0010-0011, 0017] the measurement configuration is received form the network node/eNB [paragraphs 0028-0029].)


b. receiving, from the first UE, direct link channel quality measurement results representing signal strength, (The UE reports signal strength measurements to the base station when the event occurs [paragraphs 0015, 0017].)

Chen fails to disclose in a case where the signal strength is below the at least one threshold value wherein a path of the device to device interface is switched from the second UE to the further UE, in accordance with the receiving of the channel quality measurement results. In the same field of endeavor, Chang discloses in a case where the signal strength is below the at least one threshold value wherein a path of the device to device interface is switched from the second UE to the further UE, in accordance with the receiving of the channel quality measurement results (The system of Chang discloses that signal measurement reporting by a relay [analogous to Chen’s UE in network UE acting as a relay] of signal quality of an attached UE device [paragraphs 0045]. In relevant part, the relay station sets reporting thresholds based on an “normalized C/N” and may alert the eNB/base station/network node when the UE signal strength changes between the thresholds, such as when the signal strength falls from R1 to below threshold T1 to R2 [fig. 7, element 710, paragraphs 0051-0052]. In response to the reported change in signal strength, the eNB/base station/network node may cause the UE to attach to a new relay device [paragraph 0014].)
Therefore, since Chang suggests choosing a new relay based on the UE signal quality falling below a threshold, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the threshold based reselection of Chang with the system of Chen by having the eNB/base station/network node indicate relevant reporting events to the in-coverage UE/network relay relating to measurement of the attached out of network relay device including a threshold, as taught by Chen, and having the configured event be a departure of the quality of the connection from a first region associated with being above the configured first threshold to a second region associated with being below the first threshold, as taught by Chang and to further re-select a new relay device based on the report, as taught by Chang, where the new relay device may be a UE relay device, in accordance with Chen. The motive to combine is to allow network configured switching between various UE relay devices so the out of coverage UE may maintain optimum connection quality by switching UE relay devices.  
Regarding claim 4, Chen discloses a network node in a communications system in which a first user equipment (UE) in a coverage of the network node (fig. 1, “Mode 2”, UE3 – note that this is the base UE configuration improved in Chen even though in the background; paragarphs 0003, 0007) and a second user equipment out of the coverage of the network node are configured to communicate with each other directly over a first path of a device to device interface, (fig. 1, “Mode 2” – connection between UE3 directly over a first path of a device to device interface, fig. 1, “Mode 2” – connection between UE3 (in coverage or eNB/network node) the network node comprising configured to :

a. indicate, to the first UE, configuration information that specifies criteria for performing measurements with respect to the second UE for reselecting a further UE for communicating via a second path of the device to device interface, wherein the criteria include at least one threshold value; and  (The in-coverage UE acting as a relay uses measurement configuration information including an event-based triggering condition to determine when to report the measured signal quality and the event may be a threshold [paragraphs 0015, 0010-0011, 0017] the measurement configuration is received form the network node/eNB [paragraphs 0028-0029].)

b. receive, from the first UE, direct link channel quality measurement results representing signal strength (The UE reports signal strength measurements to the base station when the event occurs [paragraphs 0015, 0017].)

Chen fails to disclose the measurement result is received in a case where the signal strength is below the at least one threshold value wherein a path of the device to device interface is switched from the second UE to the further UE, in accordance with the channel quality measurement results. In the same field of endeavor, Chang discloses the measurement result is received in a case where the signal strength is below the at least one threshold value wherein a path of the device to device interface is switched from the second UE to the further UE, in accordance with the channel quality measurement results (The system of Chang discloses that signal measurement reporting by a relay [analogous to Chen’s UE in network UE acting as a relay] of signal quality of an attached UE device [paragraphs 0045]. In relevant part, the relay station sets reporting thresholds based on an “normalized C/N” and may alert the eNB/base station/network node when the UE signal strength changes between the thresholds, such as when the signal strength falls from R1 to below threshold T1 to R2 [fig. 7, element 710, paragraphs 0051-0052]. In response to the reported change in signal strength, the eNB/base station/network node may cause the UE to attach to a new relay device [paragraph 0014].)
Therefore, since Chang suggests choosing a new relay based on the UE signal quality falling below a threshold, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the threshold based reselection of Chang with the system of Chen by having the eNB/base station/network node indicate relevant reporting events to the in-coverage UE/network relay relating to measurement of the attached out of network relay device including a threshold, as taught by Chen, and having the configured event be a departure of the quality of the connection from a first region associated with being above the configured first threshold to a second region associated with being below the first threshold, as taught by Chang and to further re-select a new relay device based on the report, as taught by Chang, where the new relay device may be a UE relay device, in accordance with Chen. The motive to combine is to allow network configured switching between various UE relay devices so the out of coverage UE may maintain optimum connection quality by switching UE relay devices.  
	Chen as modified by Chang fail to explicitly disclose a controller controlling a transceiver to perform the recited functions. However, it is officially noted that the use of a controller controlling a transceiver was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the functions of Chen as modified by Chang using a controller controlling a transceiver. The motive to combine is to utilize a low cost microcontroller and combined transmitter and receiver to lower costs and development time.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466